ORDER
PER CURIAM.
Robert M. Scarlet appeals the judgment entered upon his conviction after a jury trial of first-degree involuntary manslaughter, second-degree assault, and careless and imprudent driving. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2016).